DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 04/17/2020 and 12/10/2020 have been considered and made of record by the examiner.
Specification
The abstract of the disclosure is objected to because the abstract should not contain numerical references to the drawings.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by 802.11 Working Group of the Lan/Man Standards Committee, “Draft Standard for Information Technology - Telecommunications and Information Exchange Between Systems - Local and Metropolitan Area Networks - Specific Requirements - Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications - Amendment 7: Enhanced throughput for operation in license-exempt bands above 45 GHz,” IEEE P802.1 lay™/D0.5, August 2017 (see IDS document submitted on 12/10/2020, the first document submitted under NPL, hereinafter referred to as document 1).
As to claim 19, Document 1 discloses an initiator device that supports a single user (SU)-multiple input multiple output (MIMO) operation (see page 87, chapter 10.38.9.2.3.1, lines 29-39) and generates a first signal MIMO beamforming (BF) setup frame (see page 89, Fig. 60 and page 89, lines 20-21) including a value indicating non-reciprocal/reciprocal MIMO phase field that indicates which of a non-reciprocal MIMO phase or a reciprocal MIMO phase is applied to SU-MIMO BF training (see pages 89-90, chapter 10.38.9.2.3.3, pages 99-101, chapter 10.38.9.5, and Fig. 65, see page 100, line 30 – page 101, line 22, the TXSS-REQ-RECIPROCAL sub-field may be set to 1 (i.e., reciprocal) or 0 (i.e., non-reciprocal)), transmits the first signal MIMO BF setup 
As to claim 20, Document 1 discloses that in response to the initiator device and the responder device have having antenna pattern reciprocity, the non-reciprocal/reciprocal MIMO phase field included in the MIMO BF setup frame is set to a first value indicating that the reciprocal MIMO phase is applied to the SU-MIMO BF training (see pages 89-90, chapter 10.38.9.2.3.3, pages 99-101, chapter 10.38.9.5, and Fig. 65, see page 101, lines 4 – 22, the TXSS-REQ-RECIPROCAL sub-field may be set to 1 (i.e., reciprocal)).
As to claim 21, Document 1 discloses that the initiator determines, on the basis of the feedback information for the plurality of first BRP signals, a transmit sector combination and a receive sector combination for an initiator device link (see page 91, lines 1-37, see also page 43, Fig. 50, page 89, lines 9-14, and page 99). 
As to claim 22, Document 1 discloses that in a digital BF procedure of a hybrid BF operation that is performed after the SU-MIMO BF training (see page 89, lines 9-14), the initiator receives from the responder device a plurality of second BRP signals for  and the initiator transmits to the responder device a second MIMO BF feedback signal frame including feedback information for the plurality of second BRP signals (see Fig. 60, pages 89-91, chapter 10.38.9.2.3.3).
As to claim 23, Document 1 discloses that the initiator receives from the responder device a training (TRN) signal for training a transmit sector combination that is to be used for MIMO transmission by the responder device (see page 89, line 9 - page 90, line 47), the TRN signal being added to the first MIMO BF feedback signal frame, and the initiator transmits to the responder device a third MIMO BF feedback signal frame including feedback information for the TRN signal (see page 90, line 4 - page 91, line 17).
As to claim 24, Document 1 discloses that in response to the non-reciprocal/reciprocal MIMO phase field indicating that the reciprocal MIMO phase is applied to the SU-MIMO BF training, the initiator receives from the responder device a plurality of third BRP signals for training a transmit sector combination that is to be used for MIMO transmission by the responder device (see page 101, line 4 - page 103, line 20), the initiator transmits to the responder device a third MIMO BF feedback signal frame including feedback information for the plurality of third BRP signals (see pages 89-91, especially first paragraph of page 91, chapter 10.38.9.2.3.3), and the initiator determines, on the basis of the plurality of third BRP signals, a transmit sector combination and a receive sector combination that are to be used for 
As to claim 25, Document 1 discloses that in a digital BF procedure of a hybrid BF operation that is performed after the SU-MIMO BF training, the initiator receives from the responder device a plurality of fourth BRP signals with which the responder device sounds a channel for a responder link (see page 103, chapter 10.38.9.5.4), and the initiator transmits to the responder device a fourth MIMO BF feedback signal frame including feedback information for the plurality of fourth BRP signals (see page 100, lines 3-9 and page 102, lines 8-36, the process of receiving the BRP signals and sending a feedback is repeated multiple times).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Document 1.
 transmits the first signal MIMO BF setup frame to a responder device (see page 89, lines 20-21) and that in response to the non-reciprocal/reciprocal MIMO phase field indicating that the reciprocal MIMO phase is applied, transmits to the responder device a plurality of first beam refinement protocol (BRP) signals for training transmit sectors that are to be used for MIMO transmission by the initiator device (see page 38, lines 17-19, see Fig. 60, pages 89-91, chapters 10.38.9.2.3.3 and Fig. 65 and pages 99-101, chapter 10.38.9.5); and receives from the responder device a first MIMO BF feedback frame including feedback information for the plurality of first BRP signals (see Fig. 65 and page 91, lines 18-31 and pages 100-104). Document 1 does not expressly disclose that the initiator comprises a generation circuit for generating the MIMO BF setup frame shown in Fig. 60 and a transmission circuit for transmitting it. It also does not expressly disclose a reception circuit to receiving the feedback frame. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the initiator must include a generation circuit in order to be able to generate the signal shown in Fig.  Furthermore, it would have also been obvious to have a reception circuit in the initiator device in order to enable the initiator device to receive the feedback signal disclosed on pages 89-91 and 100-104).
As to claim 2, Document 1 discloses that in response to the initiator device and the responder device having antenna pattern reciprocity, the non-reciprocal/reciprocal MIMO phase field included in the MIMO BF setup frame is set to a first value indicating that the reciprocal MIMO phase is applied to the SU-MIMO BF training (see pages 89-90, chapter 10.38.9.2.3.3, pages 99-101, chapter 10.38.9.5, and Fig. 65, see page 101, lines 4-22, the TXSS-REQ-RECIPROCAL sub-field may be set to 1 (i.e., reciprocal)).
	As to claim 4, Document 1 discloses that the initiator determines, on the basis of the feedback information for the plurality of first BRP signals, a transmit sector combination and a receive sector combination for an initiator device link (see page 91, lines 1-37, see also page 43, Fig. 50, and page 89, lines 9-14, and page 99). Document 1 does not expressly disclose a control circuit in charge of determining the sector combinations. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Document 1 and include a control circuit (e.g. a processor) in order to enable the hardware device (i.e., the initiator) to determine the sector combinations. 
	As to claim 5, Document 1 discloses that in a digital BF procedure of a hybrid BF operation that is performed after the SU-MIMO BF training (see page 89, lines 9-14), the initiator receives from the responder device a plurality of second BRP signals for 
	As to claim 6, Document 1 discloses the initiator receives from the responder device a training (TRN) signal for training a transmit sector combination that is to be used for MIMO transmission by the responder device (see page 89, line 9 - page 90, line 47), the TRN signal being added to the first MIMO BF feedback signal frame, and the initiator transmits to the responder device a third MIMO BF feedback signal frame including feedback information for the TRN signal (see page 90, line 4 - page 91, line 17).
	As to claim 8, Document 1 discloses that in response to the non-reciprocal/reciprocal MIMO phase field indicating that the reciprocal MIMO phase is applied to the SU-MIMO BF training, the initiator receives from the responder device a plurality of third BRP signals for training a transmit sector combination that is to be used for MIMO transmission by the responder device (see page 101, line 4 - page 103, line 20), the initiator transmits to the responder device a third MIMO BF feedback signal frame including feedback information for the plurality of third BRP signals (see pages 89-91, especially first paragraph of page 91, chapter 10.38.9.2.3.3), and the initiator determines, on the basis of the plurality of third BRP signals, a transmit sector combination and a receive sector combination that are to be used for  (see page 91, lines 1-37, see also page 43, Fig. 50, and page 89, lines 9-14).
	As to claim 9, Document 1 discloses that in a digital BF procedure of a hybrid BF operation that is performed after the SU-MIMO BF training, the initiator receives from the responder device a plurality of fourth BRP signals with which the responder device sounds a channel for a responder link (see page 103, chapter 10.38.9.5.4), and the initiator device transmits to the responder device a fourth MIMO BF feedback signal frame including feedback information for the plurality of fourth BRP signals (see page 100, lines 3-9 and page 102, lines 8-36, the process of receiving the BRP signals and sending a feedback is repeated multiple times).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (US 2021/0028839), (US 2020/0382185), and (US 2020/0044724).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632